Exhibit (10)-23
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
dated this 29th day of December, 2008, between Superior Bancorp, a Delaware
corporation (“Parent”) and C. Stanley Bailey (the “Executive”).
          WHEREAS, the parties and Superior Bank (“Bank”) entered into an
Employment Agreement (the “Prior Agreement”) dated January 24, 2005 for the
purpose of securing the services of the Executive as an employee of, and
executive to, Parent and Bank on the terms and conditions set forth therein;
          WHEREAS, the parties desire to amend and restate the Prior Agreement
for the purpose of complying with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder and for the purpose of removing Bank as a party to the Agreement; and
          WHEREAS, the parties hereto believe the Prior Agreement should be
amended and restated in its entirety and have heretofore agreed to enter into
this Agreement, which shall supersede and replace the Prior Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parent and the Executive agree
as follows:
          1. Employment. The Parent hereby employs the Executive, and the
Executive hereby accepts such employment by the Parent, upon the terms and
conditions set forth in this Agreement.
          2 Term. The term of the Executive’s employment by the Parent began on
January 24, 2005 and shall terminate at midnight, Central Standard Time on
January 31, 2008; provided, however, that such term shall be automatically
extended annually, beginning one (1) year from the date of the commencement of
the term and on each anniversary date thereafter, for an additional one-year
period, so that the remaining term of this Agreement shall be three (3) years
from each such anniversary date unless, with respect to any such one-year
extension, either party shall notify the other party in writing, not less than
thirty (30) days prior to such anniversary date, that he or it, as the case may
be, desires to terminate this Agreement as of the end of the term then in
effect. The term during which the Executive serves as an employee of the Parent
pursuant to this Agreement is hereinafter referred to as the “Employment
Period.”
          3. Positions and Duties. The Executive shall serve as the Chairman of
the Board and Chief Executive Officer of the Parent and the Bank and as a member
of the board of directors of the Parent and the Bank. At the request of the
Board of Directors of the Bank (the “Bank Board”) or the Board of Directors of
the Parent (the “Parent Board”), the Executive shall also serve as an officer or
director, or both, of each subsidiary of the Bank or the Parent, whether direct
or indirect. The Executive, in his capacity as an officer of the Bank and the
Parent and as an officer

1



--------------------------------------------------------------------------------



 



or director of any subsidiary of the Bank or the Parent, shall perform such
duties and services as may be assigned to him by the Boards of either the Bank
or the Parent, subject to the supervision and control of the Bank Board or the
Parent Board, as the case may be. The Parent, the Bank and any subsidiary of
either for which the Executive shall perform duties and services shall be
responsible for their respective proportionate shares of the Executive’s
compensation. The Executive shall not be entitled to receive any director fees
or other separate compensation for his service as a director (including without
limitation service as chairman, as a member of any committees of the Bank Board
or the Parent Board, or otherwise) of the Parent, the Bank or any subsidiary of
either the Parent or the Bank.
          4. Salary. The Parent shall pay the Executive a salary during the
Employment Period of $33,333.33 per calendar month (the “Base Salary”). All
salary shall be paid to the Executive no less frequently than twice each month.
Any salary paid with respect to less than a full one-month period shall be
pro-rated, with such proration being based on the number of days in such month
and the number of days during such month that are within the Employment Period.
Such salary will be reviewed during January of each year and may be increased
annually, as determined by the Board of Directors, on the recommendation of its
compensation committee. The Parent shall not have the right to reduce such
salary at any time during the Employment Period without the written consent of
the Executive.
          If the Executive requests, Parent will create or cause to be created a
plan of deferred compensation that complies with Section 409A of the Code to
allow the Executive to defer any salary specified in this Section 4 to any
subsequent period. Moreover, if the Executive and the Parent (by action of the
Parent Board on the recommendation of its compensation committee) mutually
agree, any salary specified in this Section 4 may be paid in kind, including
common stock, stock options, life insurance policies, annuities, or other
property.
          5. Extent of Service. During the Employment Period, the Executive
shall devote substantially his entire working time, attention and energy to the
business and affairs of the Bank and the Parent and in the advancement of the
best interests of the Bank and the Parent. The foregoing sentence shall not,
however, preclude the Executive from devoting reasonable periods of time in
connection with the following activities, provided that such activities do not
materially interfere with the performance of his duties and services hereunder:
(a) serving as a director or a member of a committee of any other company or
organization, if serving in such capacity does not involve any conflict with the
business of the Bank or the Parent and such company or organization is not in
competition, in any manner whatsoever, with the business of the Bank or the
Parent; (b) fulfilling speaking engagements; (c) engaging in charitable and
community activities; and (d) managing his personal investments. If the
Executive serves on any board at the request of or for the benefit of the Parent
or the Bank, the Executive will be indemnified for any personal liability,
including costs of defense and attorneys’ fees, that he may incur as a result of
such service. The Executive shall be authorized to receive and retain fees for
serving on such boards, except as may be otherwise specifically agreed between
the Executive and the Parent or the Bank in respect to any particular such board
or boards, provided, however, that nothing herein shall authorize or entitle the
Executive to receive and retain fees for serving on the boards of the Parent,
the Bank or any of their subsidiaries.

2



--------------------------------------------------------------------------------



 



           6. Expenses. Subject to compliance by the Executive with such
policies regarding expenses and expense reimbursement as may be adopted from
time to time by the Bank and the Parent, the Executive will be reimbursed by the
Bank or the Parent, as the case may be, for reasonable expenses incurred in the
performance of his duties and services hereunder for the Bank and the Parent,
and in the furtherance of the business of the Bank and the Parent, upon the
presentation by the Executive of an itemized account, accompanied by the
appropriate receipts, satisfactory to the Bank and the Parent, in substantiation
of such expenses.
          7. Vacations. The Executive shall be entitled to take such vacations,
with pay, as the other executive officers of the Bank and Parent are generally
entitled to take, but not less than four (4) calendar weeks in each year.
Executive shall take into consideration the needs of Parent and the Bank in
scheduling such vacations.
          8. Employee Benefits. The Executive shall, during the Employment
Period, be eligible to participate in such insurance, medical and other employee
benefit plans of the Parent (or Bank, if providing Executive with more generous
benefits) which may be in effect, from time to time, to the extent such plans
and benefits, respectively are generally available to the other executive
officers of the Bank or Parent, or to the extent that such benefits have been
approved by the Board for the sole benefit of the Executive; provided, however,
that in addition to all other life insurance that may be available to Executive
pursuant any benefit plans of the Parent or the Bank, the Executive shall be
provided term life insurance coverage paying at least $1.0 million (the “Stated
Amount”) in death benefits to the beneficiary of his choice. If such coverage is
not available at unrated premium costs, then either (i) Executive will pay the
portion of the premiums that exceed an amount equal to the unrated premium costs
of such coverage if it had been available, or (ii) if Executive is unwilling to
pay the difference in premium, the amount of death benefit provided shall be the
death benefit that could be provided if a policy was acquired for the unrated
premium costs of a policy in the Stated Amount. Parent shall provide to the
Executive an automobile owned or leased by Parent of a make and model
appropriate to Executive’s status and similar automobiles historically provided
to other senior executives of Parent (such as a Lexus) and customary
automobile-related benefits. Upon the Executive’s ceasing to be employed
hereunder, he shall be entitled, at his sole cost, to maintain in effect the
aforesaid insurance, medical, and other benefits, except in those circumstances
where, under this Agreement, such post-employment benefits are to be provided to
Executive by the Parent and/or the Bank, or its or their successor(s).
          9. Location of Employment. The Executive’s principal office will be
located in Birmingham, Alabama. The Executive shall be required to engage in
such travel as may be necessary in the performance of his duties and services
hereunder. Executive shall, within a reasonable time following the commencement
of the Employment Period establish his permanent residence in the Birmingham,
Alabama metropolitan area.
          10. Club Memberships. It is contemplated that, after the Executive
commences performance hereunder, he may request that the Parent purchase, or
provide funds (net of taxes) to the Executive for the purchase of membership in
any club (or clubs), having facilities suitable for the Executive to use for
business entertainment on behalf of the Bank or the Parent, as the Parent Board
shall deem appropriate and in the interest of the Parent and the Bank. Upon

3



--------------------------------------------------------------------------------



 



authorization by the Parent Board, the Parent shall pay any required initiation
fees and shall pay, either directly or as an ongoing payroll expense to
reimburse the Executive (net of taxes), for monthly dues, periodic assessments,
and other such costs of any such membership. The Executive shall be responsible
for any personal charges that he may incur in utilizing the facilities of any
such club. If the Executive ceases his membership in any such clubs and any
bonds or other capital payments made by Parent are repaid to the Executive, the
Executive shall pay over such payments to Parent.
          11. Bonuses. The Executive shall be entitled to receive, within two
and one-half months of the close of each calendar year, based upon the
achievement of agreed-upon performance goals for the Parent and/or the Bank (as
approved by the Parent Board upon the recommendation of its compensation
committee), a targeted annual bonus (the “Target Bonus”) equal to fifty percent
(50%) of his Base Salary for such calendar year. Notwithstanding the foregoing,
Executive shall be eligible to participate in any bonus or long-term incentive
plan of the Bank and/or the Parent, or as established by the Board of Directors
of the Bank or the Parent as the case may be, for similarly situated executive
officers, and may be awarded such grants thereunder as are approved by the
Parent Board or the Bank Board or their respective compensation committees.
          12. Termination.
     (a) Automatic. This Agreement, and the Executive’s rights hereunder (except
as to salary, bonuses and other rights accrued prior thereto), shall terminate
automatically as provided in Section 2 above, unless terminated earlier pursuant
to subsection (b), (c), (d) or (e) of this Section 12.
     (b) By Executive. The Executive may terminate this Agreement in the event
of (i) a material diminution in the Executive’s base compensation, (ii) a
material diminution in the Executive’s authority, duties or responsibilities,
(iii) a material change in the geographic location at which the Executive must
perform services, or (iv) any other action or inaction that constitutes a
material breach by the Parent or the Bank of this Agreement. Provided, however,
that the Executive must provide written notice to the Parent of the Executive’s
intent to terminate this Agreement, specifying the event relied upon for such
termination, within thirty (30) days after the initial occurrence of such event.
The Parent shall have thirty (30) days following the receipt of such written
notice to remedy the condition and prevent termination of the Agreement. If the
event shall not have been remedied within such thirty-day period, this Agreement
shall terminate on the 31st day following the receipt of such written notice.
Such termination shall have the same effect as a termination without cause by
the Parent or the Bank as set forth in Section 12(e) hereof.
     (c) Death of Executive. If the Executive dies during the Employment Period,
this Agreement and the Executive’s rights hereunder shall automatically
terminate as of his death, except as to accrued but not paid salary, bonus and
other vested rights in compensation or benefit programs.

4



--------------------------------------------------------------------------------



 



     (d) Disability of Executive. If the Executive is disabled, as defined
hereinafter, during the Employment Period, this Agreement and the Executive
rights hereunder shall automatically terminate as of the occurrence of such
disability. For purposes of this Agreement, the Executive shall be deemed to be
“disabled” if for medical (including psychological) reasons he has been unable
to fully perform his duties and services hereunder for one hundred twenty
(120) consecutive days, or an aggregate of one hundred eighty (180) days in any
period of twelve (12) consecutive months. Notwithstanding the foregoing, the
Executive’s rights to salary and other benefits under this Agreement shall
continue for one (1) year after the occurrence of such disability; provided,
however, that salary payments during such one-year period shall be reduced by
the amount of any payments with respect to such one-year period that the
Executive shall receive from disability programs provided by the Bank or the
Parent. After the expiration of such one-year period, the Executive shall be
covered by a disability program or insurance similar to that generally available
to the other executive officers of the Bank (or Parent, if providing Executive
with more generous benefits).
     (e) By Parent. The Parent Board may terminate the Executive’s employment at
any time by giving written notice of such termination to the Executive in the
manner provided below for the giving of notices, such termination to be
effective on a date specified therein which is not less than sixty (60) days
from the date of such notice (except in the case of termination for Cause (as
defined in (g) below), in which case the effective date shall be not less than
(10) days from the date of such notice); provided, however, that any termination
other than for Cause (as defined in (g) below) shall not prejudice the
Executive’s right to compensation or other benefits under this Agreement during
the balance of the Employment Period (as provided in Section 2 hereof, and
without regard to such termination). The monthly salary component of such
compensation for the balance of the Employment Period shall equal the Base
Salary in effect on the effective date of termination and shall be prorated for
any partial-month period(s) included in the balance of the Employment Period.
The bonus component of such compensation for the balance of the Employment
Period shall be based on an annual bonus amount equal to the most recent annual
bonus paid or payable to the Executive and shall be prorated for any
partial-year period(s) included in the balance of the Employment Period. To the
extent not previously paid, such compensation shall be paid to the Executive in
a lump sum cash payment within thirty (30) days of Executive’s termination of
employment. Such lump-sum payment is to be calculated by discounting the payment
amount using a discount rate equal to six percent (6%). The Executive’s
participation in all benefit programs and stock option agreements shall continue
throughout the Employment Period (as provided in Section 2 hereof, and without
regard to such termination) as if the Executive was still an employee and all
non vested benefits shall immediately vest, in each case as to the extent
provided in the applicable benefit plan; provided, however, that the stock
options to be awarded pursuant to Section 15 hereof shall vest as provided in
said Section 15. Ownership of the automobile provided to the Executive shall be
transferred immediately to the Executive, and no further reimbursement shall be
provided with respect to such automobile. Unless terminated for Cause, the
Executive shall have the right (but shall not be obligated), at any time
following receipt of notice of termination under this Section 12(e) until the
effective date

5



--------------------------------------------------------------------------------



 



thereof to resign as an officer and/or a director of the Bank and the Parent
while continuing to serve as an employee at the same compensation, but with such
reduction in duties as may be appropriate in order that the Executive shall no
longer be an officer of the Bank and the Parent within the meaning of Section
16(b) of the Securities and Exchange Act of 1934. If the Executive is terminated
by Parent for Cause (as defined in (g) below) Executive’s right to compensation
or other benefits under this Agreement shall terminate as of the effective date
of such termination except as to accrued but not paid salary, bonus and other
vested rights in compensation or benefit programs.
     Notwithstanding anything contained in this Agreement, the Executive
understands that certain post-termination benefits may be taxable. The Executive
agrees that neither the Bank nor the Parent will be liable to Executive for any
tax assessed to Executive in connection with the post-termination benefits.
Parent will cooperate with Executive to minimize or eliminate the tax effects to
the Executive, provided that Parent shall not be required to take any action
that would significantly increase the cost to Parent of providing such benefits.
The welfare benefits that are not non-taxable medical benefits, “disability pay”
or “death benefit” plans within the meaning of Treasury Regulation Section
1.409A-1(a)(5) shall be provided and administered in a manner that complies with
regulations promulgated under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
     (f) Dispute. The parties have agreed that in the case of any termination
that the Bank or the Parent contends is for Cause, but the Executive claims is
not for Cause, if the Parent continues to pay compensation to the Executive
during the pendency of such dispute, the Parent shall be entitled to the return
of all compensation so paid, with interest at the discount rate payable by the
Bank on borrowings from its Federal Home Loan Bank, and reasonable legal fees as
provided in Section 29 hereof, if it is ultimately determined that such
termination was for Cause; and if the Parent shall cease such payments and it
shall be determined that such termination was not for Cause, the parties further
agree that the Executive shall be entitled to recovery of the amount due to the
Executive for payments not made, together with interest at the discount rate
payable by the Bank on borrowings from its Federal Home Loan Bank, and
reasonable legal fees as provided in Section 29 hereof and, in addition, shall
thereafter make any further payments due under Section 12(d), if such section is
applicable, as due thereunder for the remainder of the period specified therein.
This provision is made by the parties hereto for the purpose of compensating the
Executive for the loss that he would suffer in the event of an unfounded
discontinuation of compensation payments, and to encourage fairness and
equitable dealing between the parties in the event of dispute.
     (g) For Cause. The termination of the Executive’s employment shall be for
“Cause” if it is a result of:
(i) any act (including any omission or failure to act) that constitutes, on the
part of the Executive, fraud, dishonesty, gross negligence, willful misconduct,
incompetence, breach of fiduciary duty involving direct or indirect gain to or
personal enrichment of the Executive, intentional failure

6



--------------------------------------------------------------------------------



 



to perform stated duties or to follow lawful direction of the Parent Board or
Bank Board, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of this Agreement; or
(ii) the conviction (from which no appeal may be or is timely taken) of the
Executive of (A) a felony or (B) a misdemeanor involving fraud or dishonesty; or
(iii) the suspension or removal of the Executive by federal or state banking
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time;
provided, however, that in the case of clauses (i) and (ii)(B) above, such
conduct shall not constitute Cause unless (A) there shall have been delivered to
the Executive a written notice setting forth with specificity the reasons that
the Parent Board believes the Executive’s conduct constitutes the criteria set
forth in clause (i) or clause (ii)(B), as the case may be, (B) the Executive
shall have been provided the opportunity to be heard in person by the Parent
Board (with the assistance of the Executive’s counsel if the Executive so
desires), and (C) after such hearing, the termination is evidenced by a
resolution adopted in good faith by a majority of the members of the Parent
Board (other than the Executive).
          13. Federal Rules and Regulations. This Agreement is subject to all
applicable laws, rules and regulations governing thrift holding companies. To
the extent that any provision of this Agreement is inconsistent with applicable
federal laws, rules or regulations, such laws, rules or regulations shall
control. In such case, such provision of the Agreement shall be invalid, but
only to the extent necessary for this Agreement to comply with applicable
federal laws, rules and regulations. To the extent that any provision of any
other Section of this Agreement is inconsistent with any provision of this
Section 13, such provision of this Section 13 shall govern.
          14. [Intentionally Omitted]
          15. Options. On January 24, 2005, the Executive received options, for
a term of ten (10) years, to acquire shares of Common Stock of Parent, which
options were fully vested on November 15, 2005 Should the Executive cease to be
employed hereunder as a result of the expiration of the term hereof in
accordance with Section 2, the Executive shall be entitled, at any time within
three (3) months after the date on which the Executive ceases to be so employed,
to exercise any and all options vested hereunder; provided, however, if
cessation of employment results from the disability of the Executive, the post
termination exercise period is extended to one (1) year. If this Agreement
should terminate by reason of the death of the Executive, the personal
representative of the estate of the Executive shall be entitled, at any time
within one (1) year after the date of death, to exercise any and all options
vested hereunder. Upon the consent of the Parent Board, which shall not be
unreasonably withheld, the Parent Board shall permit (on such terms and
conditions as it shall reasonably establish) such options to be transferred to a
trust, partnership, corporation, limited liability company, or similar vehicle

7



--------------------------------------------------------------------------------



 



for the benefit of Executive’s immediate family members (collectively, the
“Permitted Transferees”), but otherwise, (i) no option shall be assignable or
transferable except by will, or by the laws of descent and distribution, and
(ii) during the lifetime of Executive, the option shall be exercisable only by
such Executive or such Executive’s guardian, legal representative or, if
applicable, the Permitted Transferees.
          16. Compliance with Section 409A. The parties hereto intend for all
payments and benefits under this Agreement to be either outside the scope of
Section 409A of the Code or to comply with its requirements as to timing of
payments. Accordingly, to the extent applicable, this Agreement shall at all
times be operated in accordance with the requirements of Section 409A of the
Code and the regulations and rulings thereunder, including any applicable
transition rules. The parties hereto shall take action, or refrain from taking
any action, with respect to the payments and benefits under this Agreement that
is reasonably necessary to comply with Section 409A of the Code. Notwithstanding
any provision in this Agreement to the contrary, if the payment of any
compensation or benefit hereunder would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payment is
not delayed as provided in Section 409A(a)(2)(B) of the Code, then any such
payment or benefit that Executive would otherwise be entitled to during the
first six (6) months following the date of Executive’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six (6) months and one day after the date of Executive’s termination of
employment, or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest. The preceding sentence shall apply only to the extent required to
avoid Executive’s incurrence of any additional tax or interest under Section
409A of the Code or the regulations or Treasury guidance promulgated thereunder.
          17. Non-Disclosure Covenant. The Executive shall not, at any time,
both during and after the Employment Period, except in the course of the
performance of his duties and services hereunder, communicate or disclose to any
person, or use for his own account, without the prior written consent of the
Bank or the Parent, any confidential or proprietary information or trade secrets
of the Bank or the Parent, or of any person or entity that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Bank or the Parent, or of any person or entity
which is directly, or indirectly through one or more intermediaries, controlled
by such person or entity (all such persons and entities being collectively
referred to herein as the “Affiliates”). The Executive shall retain all such
information and trade secrets in trust for the sole benefit of the Bank and the
Parent and each of the Affiliates and their respective successors and assigns.
The Executive shall also execute and deliver to the Bank or the Parent any and
all such confidentiality agreements as the Bank or the Parent may reasonably
require, from time to time, the Bank’s or the Parent’s other executive officers
to provide.
          18. Covenant of Non-Interference. During the Employment Period and for
a period of one (1) year thereafter, with respect to any person or entity which
is a then current employee, consultant, customer, or vender of the Bank, the
Parent or any of the Affiliates, the Executive shall not, whether for his own
account or for the account of any third party, interfere with the relationship
of the Bank, the Parent or such Affiliate with such person or entity, or

8



--------------------------------------------------------------------------------



 



endeavor to entice such person or entity to cease being an employee, consultant,
customer or vendor of the Bank, the Parent or such Affiliate.
          19. Covenant with Respect to Records and Documents. All written
materials, records and document, made by the Executive or coming into his
possession prior to, during or subsequent to the Employment Period and
concerning the business or affairs of the Bank, the Parent or any of the
Affiliates shall be the sole property of the Bank, the Parent or the Affiliates,
as the case may be, and upon the termination of the Employment Period or upon
the request of the Bank, the Parent or the Affiliates, the Executive shall
promptly deliver all copies of the same which are then in his possession to the
Bank, the Parent or the Affiliates, as the case may be.
          20. Covenant Not To Compete.
(a) During the Employment Period and for a period of one (1) year thereafter,
the Executive shall not, directly or indirectly,
     (i) form, or acquire a five percent (5%) or greater equity ownership,
voting or profit participation interest in, or actively participate in, control,
manage, finance a five percent (5%) or greater interest of, or invest a five
percent (5%) or greater interest in, any Competitor (as defined below); or
     (ii) except as set forth in Section 20(c), associate (which, as used in
this Section 20, shall include association as an officer, employee, partner,
director, consultant, agent, representative or advisor) with any Competitor.
(b) For purposes of this Agreement, a “Competitor” is any bank, savings and loan
or other financial institution, that operates or has a physical location within
(i) the State of Alabama or (ii) any county outside the State of Alabama in
which the Parent or the Bank, during the Employment Period, operates or has a
physical location or (the “Restricted Area”), or could reasonably be construed
to be in competition with Parent and the Bank within the Restricted Area.
(c) Notwithstanding the foregoing provisions of this Section 20, the Executive
shall be deemed not to violate the provisions of Section 20(a) with respect to a
Competitor that is headquartered outside of the Restricted Area if the Executive
is associated with such Competitor in an executive or operational capacity
outside the Restricted Area so long as the operations of such Competitor in the
Restricted Area do not constitute such Competitor’s principal business and any
responsibility that the Executive has for the local operations of such
Competitor in the Restricted Area are not directly included within the
Executive’s personal responsibilities for such Competitor (it being understood,
however, that it would be a violation of Section 20(a) for such Executive to
associate with a Competitor and either (i) direct or have more than an indirect
and secondary responsibility for the introduction or strategic expansion of a
Competitor’s business in the Restricted Area or (ii) solicit or cause others to
solicit customers or employees of Parent or the Bank in connection with such
introduction or strategic expansion).

9



--------------------------------------------------------------------------------



 



          21. [Intentionally Omitted]
          22. Change In Control. In the event a third person begins a tender or
exchange offer, circulates a proxy to stockholders, or takes other steps to
effect a Change in Control (as herein defined), Executive agrees that he will
not voluntarily leave the employ of Parent, the Bank or any subsidiary then
employing him on less than six (6) months written notice to the Chairman of the
Board of the Parent, and notwithstanding such period, the Executive will
continue to render the services expected of his position, and will act in all
things related to the possible Change in Control in the manner he believes in
good faith to be in the best interests of the shareholders of the Parent, until
the third person has abandoned or terminated its efforts to effect a Change in
Control or until a Change in Control has occurred.
     For purposes of this Agreement, a “Change in Control” is hereby defined to
be:
(a) a merger, consolidation or other corporate reorganization of Parent in which
the Parent does not survive, or if it survives, the shareholders of Parent
before such transaction do not own more than fifty percent (50%) of,
respectively, the Common Stock of the surviving entity, and the combined voting
power of any other outstanding securities entitled to vote on the election of
directors of the surviving entity.
(b) the acquisition, other than from the Parent, by any individual, entity or
group (within the meaning of Section 13 (d)(3) or 14 (d)(2) of the Exchange Act)
of beneficial ownership of 25% or more of either the then outstanding shares of
Common Stock of the Parent or the combined voting power of the then outstanding
voting securities of the Parent entitled to vote generally in the election of
directors; provided, however, that neither of the following shall constitute a
Change in Control:

  (i)   any acquisition by the Parent, any of its subsidiaries, or any employee
benefit plan (or related trust) of the Parent or its subsidiaries, or;     (ii)
  any acquisition by any corporation, entity, or group, if, following such
acquisition, more than 50% of the then outstanding voting rights of such
corporation, entity or group are owned, directly or indirectly, by all or
substantially all of the persons who were the owners of the Common Stock of the
Parent immediately prior to such acquisition;

(c) individuals who, as of the effective date of this Agreement, constitute the
Parent Board (the “Incumbent Parent Board”) cease for any reason to constitute
at least a majority of the Parent Board, provided that any individual becoming a
director subsequent to such date, whose election, or nomination for election by
the Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Parent Board, shall be considered as
though such individual were a member of the Incumbent Parent Board, but
excluding, for this purpose, any individual whose initial assumption of office
is in connection with an

10



--------------------------------------------------------------------------------



 



actual or threatened election contest relating to the election of the directors
of the Parent (as such terms are used in Rule 14a-l 1 of Regulation l4A
promulgated under the Exchange Act); or
          (d) approval by the shareholders of the Parent of a:

  (i)   complete liquidation or dissolution of the Parent, or     (ii)   the
sale or other disposition of all or substantially all the assets of the Parent,
other than to a corporation, with respect to which immediately following such
sale or other disposition more than 50% of, respectively, the then outstanding
shares of common stock of such corporation, and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the outstanding Common Stock of the
Parent, and the outstanding voting securities of the Parent immediately prior to
such sale or other disposition, in substantially the same proportions as their
ownership, immediately prior to such sale or disposition, of the outstanding
Common Stock of the Parent and outstanding securities of the Parent, as the case
may be.

(e) Notwithstanding the foregoing, if Section 409A of the Code would apply to
any payment or right arising hereunder as a result of a Change in Control as
hereinabove described, then with respect to such right or payment the only
events that would constitute a Change in Control for purposes hereof shall be
those events that would constitute a change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation in accordance with said section 409A.
          23. Termination Following Change in Control. Except as otherwise
provided in Section 24 hereof, Parent will provide or cause to be provided to
Executive the rights and benefits described in Section 24 hereof in the event
that Executive’s employment is terminated at any time within two years (or, if
Section 409A is applicable, and a lesser period is required thereunder, then
such lesser period) following a Change in Control (as such term is defined in
Section 22) under the circumstances stated in (a) or (b) below:
(a) by Parent or the Bank for reasons other than for Cause (as is defined in
Section 12 (g) hereof) or other than as consequence of Executive’s death,
permanent disability or attainment of normal retirement date; or
(b) by Executive following the occurrence of any of the following events:
(i) a material diminution in the Executive’s base compensation;

11



--------------------------------------------------------------------------------



 



(ii) a material diminution in the Executive’s authority, duties or
responsibilities;
(iii) a material change in the geographic location at which the Executive must
perform services; or
(iv) any other action or inaction that constitutes a material breach by the
Parent or the Bank of this Agreement.
Provided, however, that the Executive must provide written notice to the Parent
or the Bank, as the case may be, of the initial occurrence of such event, within
thirty (30) days after the occurrence of such event. The Parent and/or the Bank,
as the case may be, shall have thirty (30) days following the receipt of such
written notice to remedy the condition. If the event shall not have been
remedied within such thirty-day period, the Executive’s employment shall
terminate on the 31st day following the receipt of such written notice and
Executive shall be entitled to the rights and benefits set forth in Section 24
of this Agreement.
          24. Rights and Benefits Upon Termination upon Change in Control. In
the event of the termination of Executive’s employment under any circumstance
set forth in Section 23 hereof (“Termination”), Parent agrees to provide or
cause to be provided to Executive the following rights and benefits:
(a) Salary and Other Payments at Termination. Executive shall be entitled to
receive payment in cash in the amount of three (3) times Executive’s Earnings
(at such time as defined in this Section 24(a)). Payment shall be made in lump
sum to the Executive within 30 days of termination. For purposes of this
Agreement, “Earnings” shall mean the sum of (i) Executive’s annual Base Salary
as approved by the Parent Board for the year in which the Change in Control
occurs, plus (ii) the Target Bonus Executive would have been entitled to receive
for the calendar year in which the Change in Control occurs as if the
performance targets had been achieved.
(b) Lapse of Restrictions on Benefits. Except to the extent expressly prohibited
by any applicable law or regulation or the terms of any applicable benefit
plans, any and all restrictions, vesting schedules or schedule of exercise
provided in any agreement with the Executive shall immediately lapse and
Executive shall be entitled immediately to receive all benefits and exercise all
rights previously granted him thereunder. Notwithstanding any provision of this
Agreement to the contrary, the options granted under Section 15 hereof shall
immediately vest upon a Termination.
(c) [Intentionally Omitted]
(d) Target Bonus. Notwithstanding any provision of any plan or arrangement, any
Target Bonus under Section 11 for a year prior to the year of the Termination
with

12



--------------------------------------------------------------------------------



 



respect to a Change in Control, which has not been paid, shall be paid within
30 days of the Termination, and a Target Bonus for the year of the Termination
with respect to a Change in Control shall be paid in an amount equal to 1/12th
of the Target Bonus for the prior year times each full month in the current year
prior to the month of the Executive’s Termination.
(e) Insurance and Other Special Benefits. For three (3) years following an
Executive’s Termination, Executive shall continue to be covered by the life
insurance, medical insurance, dental insurance and accident and disability
insurance plans of Parent and its subsidiaries or any successor plan or program
in effect at or after Termination for employees in the same class or category as
was Executive prior to his Termination. In the event, Executive is ineligible to
continue to be so covered under the terms of any such benefit program, or, in
the event the Executive is eligible but the benefits applicable to Executive
under any such plan or program after Termination are not substantially
equivalent to the benefits applicable to Executive immediately prior to
Termination, then, Parent shall for a period of three years following his
Termination date, pay, provide or cause to be provided, benefits, or such
additional benefits as may be necessary to make the benefits applicable to the
Executive substantially equivalent to those in effect before termination,
through other sources; provided however, that if during such period Executive
should enter into the employ of another company or firm which provides
substantially similar benefit coverage, Executive’s participation in the
comparable benefit provided by Parent either directly or through such other
sources shall cease. Nothing contained in this paragraph shall be deemed to
require or permit termination or restriction of any Executive’s coverage under
any plan or program to Parent or any of its subsidiaries or any successor plan
or program thereto which Executive is entitled under the terms of such plan or
program.
       Notwithstanding anything contained in this Agreement, the Executive
understands that certain post-termination benefits may be taxable. The Executive
agrees that neither the Bank nor the Parent will be liable to Executive for any
tax assessed to Executive in connection with the post-termination benefits.
Parent will cooperate with Executive to minimize or eliminate the tax effects to
the Executive, provided that the Parent shall not be required to take any action
that would significantly increase the cost to the Parent of providing such
benefits. The welfare benefits that are not non-taxable medical benefits,
“disability pay” or “death benefit” plans within the meaning of Treasury
Regulation Section 1.409A-1(a)(5) shall be provided and administered in a manner
that complies with regulations promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
(f) Ownership of Perquisites. The ownership of all club memberships,
automobiles, and other perquisites approved by the Parent Board for the
Executive prior to his Termination shall be transferred, fully paid and free of
charge, to him within 30 days of his Termination, provided that Executive pays
to the Parent an amount equal to any capital, bond or other equity amount paid
by Parent related to such membership.

13



--------------------------------------------------------------------------------



 



(g) Other Benefit Plans. The specific arrangements referred to in this
Section 24 are not intended to exclude Executive’s participation in other
benefit plans in which Executive currently participates or which are or may
become available to Executive, or to preclude other compensation or benefits as
may be authorized by the Parent Board from time to time.
(h) No Duty to Mitigate. Executive’s entitlement to benefits hereunder shall not
be governed by any duty to mitigate his damages by seeking further employment
nor offset by any compensation that he may receive from future employment.
(i) Payment Obligation Absolute. Unless Section 25 is applicable, Parent’s
obligation to pay or cause to be paid to Executive the benefits and to make
arrangements provided in this Section 24 shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
offset, counterclaim, recoupment, defense or other right, which Parent or Bank
may have against him or anyone else. All amounts payable by or on behalf of
Parent under this Section 24 shall, unless specifically stated to the contrary
herein, be paid without notice or demand. Each and every payment made under this
Section 24 by or on behalf of Parent shall be final and Parent or Bank and their
subsidiaries shall not, for any reason whatsoever, seek to recover all or any
part of such payment from Executive or from whoever shall be entitled thereto.
(j) [Intentionally Omitted]
(k) Gross-Up Payment.
(i) In the event it shall be finally determined, in a proceeding that is
non-appealable, that any payment, award, benefit or distribution by the Parent
(or any of its affiliated entities) to or for the benefit of the Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 24(k) (a
“Payment”) is subject to the excise tax imposed by Section 4999 of the Code or
any corresponding provisions of state or local tax laws, or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes or employment taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that Gross-Up Payments which will not
have been made by the Parent should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Parent exhausts its remedies pursuant to Section 24(k)(ii) and

14



--------------------------------------------------------------------------------



 



the Executive thereafter is required to make a payment of any Excise Tax, any
such Underpayment shall be promptly paid by the Parent to or for the benefit of
the Executive.
(ii) The Executive shall notify the Parent in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Parent of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Parent of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Parent (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Parent notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:
(A) give the Parent any information reasonably requested by the Parent relating
to such claim;
(B) take such action in connection with contesting such claim as the Parent
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Parent;
(C) cooperate with the Parent in good faith in order effectively to contest such
claim; and
(D) permit the Parent to participate in any proceedings relating to such claim;
provided, however, that the Parent shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph, the Parent shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Parent shall determine.
provided, however, that if the Parent directs the Executive to pay such claim
and sue for a refund, the Parent shall advance the amount of such payment to the
Executive,

15



--------------------------------------------------------------------------------



 



on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Parent’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
(iii) If, after the receipt by the Executive of an amount advanced by the Parent
pursuant to Section 24(k)(ii), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Parent’s
complying with the requirements of Section 24(k)(ii)) promptly pay to the Parent
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Parent pursuant to Section 24(k)(ii), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Parent does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
(l) Parent shall pay or reimburse Executive for all costs and expenses,
including, without limitation, court costs and attorneys’ fees, incurred by
Executive as a result of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Parent of the Gross-Up Payment, if
Parent contests such claim as herein above provided or otherwise fails to timely
pay the Gross-Up Payment.
(m) If the Executive is terminated for Cause as defined in Section 12(g) hereof,
Parent shall have no obligation to provide or cause to be provided to Executive
the rights and benefits described in this Section 24.
          25. Remedies. The Executive acknowledges that the Bank and the Parent
will have no adequate remedy at law if the Executive violates any of the terms
hereof, and the Bank and the Parent shall have the right, in addition to any
other rights the Bank and the Parent may have, to obtain, in any court of
competent jurisdiction, injunctive relief to restrain any breach or threatened
breach hereof or otherwise to specifically enforce any of the provisions hereof.
          26. Compliance with Other Agreements. The Executive represents and
warrants to the Bank and the Parent that the execution and delivery by him of
this Agreement, and the performance by him of his obligations hereunder will
not, with or without the giving of notice or the passage of time, or both,
(a) violate any judgment, writ, injunction or order of any court, arbitrator or
governmental agency applicable to him, or (b) to the knowledge of the Executive,

16



--------------------------------------------------------------------------------



 



conflict with, result in the breach or termination of, constitute a default
under, or require a material modification of, any agreement to which the
Executive is a party or by which the Executive is or may be bound.
          27. Waiver. No waiver of any obligation of any party hereto under this
Agreement shall be effective unless in a writing specifying such waiver and
executed by the other party. No waiver of any right or remedy of any party
hereto under this Agreement shall be effective unless in a writing specifying
such waiver and executed by such party. A waiver by any party hereto of any of
its rights or remedies under this Agreement on any occasion shall not be a bar
to the exercise of the same right or remedy on any subsequent occasion or of any
other right or remedy at any time.
          28. Binding Effect; Benefits. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives, including,
without limitation, any corporation with which the Parent may merge or
consolidate; provided, however, that this Agreement, because it relates to
personal services, cannot be assigned by the Executive.
          29. Attorneys’ Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which he or it may be entitled.
          30. Notices. Any notice or other written communication, with respect
to the employment of the Executive by the Bank and the Parent, or any matter
related to the rights or obligations of any party under this Agreement, and to
be given to a party hereto, shall be given to such party at the address for such
party provided herein, or such other address as such party shall hereafter
provide, in writing, to the other party.

         
 
  To Executive:   P.O. Box 465
 
      Baileyton, AL 35019
 
       
 
  To Parent:   17 North 20th Street
 
      Birmingham, AL 35203

All such notices or communications shall be given by being personally delivered,
placed in the United States mail, postage prepaid, certified or registered mail,
or by being sent by prepaid air freight, overnight delivery, which is guaranteed
and acknowledgement of receipt of which is required, to the party to which such
notice or communication is to be given at the address for such party specified
above. Each such notice shall be deemed to be effective upon receipt, if
personally delivered, one business day after being so sent by air freight, or
five business days after being so mailed. For purposes of this Agreement, a
business day shall mean a day other than a Saturday, Sunday or federal or
Alabama state holiday.
          31. Integration and Amendments. This Agreement constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and

17



--------------------------------------------------------------------------------



 



supersedes any prior agreement or understanding, whether written or oral,
relating to such subject matter. No modification or amendment to this Agreement
shall be effective or binding unless in writing, specifying such modification or
amendment, executed by all of the parties hereto. Notwithstanding the foregoing,
in the event the provisions of this Agreement should be amended, modified or
terminated in order to ensure compliance with Section 409A of the Code or in
order to avoid the application of any penalties that may be imposed upon the
Executive pursuant to Section 409A of the Code, the parties hereby agree that
they will use their best efforts and will negotiate in good faith to cause this
Agreement to be so amended, modified or terminated (and may do so retroactively)
and to the extent reasonably possible, such amendment, modification or
termination shall not have a material adverse economic effect on the Executive,
the Parent or the Bank.
          32. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the construction or interpretation
of this Agreement.
          33. Severability. Should any section, provision, or portion of this
Agreement be declared invalid or unenforceable in any jurisdiction, then such
section, provision or portion shall be deemed to be (a) severable from this
Agreement as to such jurisdiction (but not elsewhere) and shall not affect the
remainder hereof, and (b) amended to the extent, and only to the extant,
necessary to permit such section, provision or portion, as the case may be, to
be valid and enforceable in such jurisdiction (but not elsewhere).
          34. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original,
but all of which together shall constitute one and the same instrument.
          35. Governing Law. This Agreement is made and shall be construed under
the internal laws, but not the conflicts of law provisions, of the State of
Alabama.
          36. Survival/Effectiveness of Certain Provisions. The rights and
obligations of the parties under Sections 17, 18, 19, 20, 22, 23, 24, 25 and 29
hereof shall survive the termination of the Employment Period and this
Agreement. The rights and obligation of the parties under Section 15 hereof
shall be effective immediately, notwithstanding the termination of the
Executive’s employment for any reason other than as provided in said Section 15
hereof prior to the execution of an award agreement with respect to the options
under Section 15.
[Signatures Appear on Immediately Following Page]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties have executed this Agreement as of the
date first written above.

            EXECUTIVE:
      /s/ C. Stanley Bailey       C. Stanley Bailey           

                  SUPERIOR BANCORP    
 
           
 
  By:   /s/ C. Marvin Scott
 
   
 
  Its   President    
 
           

19